 Case: 2:18-cv-00065-JMB Doc. #: 115 Filed: 08/27/20 Page: 1 of 2 PageID #: 872




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    NORTHERN DIVISION

EUGENE K. JONES-EL,                                 )
                                                    )
            Plaintiff,                              )
                                                    )
      vs.                                           )            Case No. 2:18 CV 65 JMB
                                                    )
CHANTAY GODERT, et al.,                             )
                                                    )
            Defendants.                             )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Eugene Jones-El's ("Plaintiff") Motion for

Sanctions for the Continuing Violation of Plaintiff's Constitutional Rights (ECF No. 98).

Defendants filed a response in Opposition, and Plaintiff filed a Reply thereto. (ECF Nos. 103 and 106) All

matters are pending before the undersigned United States Magistrate Judge with the consent of the

parties, pursuant to 28 U.S.C. § 636(c). For the reasons set forth below, Plaintiff's motion will be

denied without prejudice.

        A federal court has the inherent power to impose sanctions pursuant to its inherent

authority, 28 U.S.C. § 1927, or Rule 11, Fed.R.Civ.P. Duranseau v. Portfolio Recovery Assocs.,

LLC, 644 Fed.Appx. 702, 706 (8th Cir. 2016) (unpublished). Federal courts possess certain

inherent powers "to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases." Goodyear Tire & Rubber Co. v, Haeger, 137 S. CT. 1178, 1186 (2017)

(quotation omitted). This inherent authority includes "the ability to fashion an appropriate sanction

for conduct which abuses the judicial process." Id. (quotations omitted).

        In open Court on August 25, 2020, counsel appeared via Zoom for the scheduled hearing

on the pending motion for sanctions. The Court has reviewed the record, including Plaintiff's



                                                    1
 Case: 2:18-cv-00065-JMB Doc. #: 115 Filed: 08/27/20 Page: 2 of 2 PageID #: 873




declaration and the exhibits filed by the parties, and heard argument on the appropriateness of

imposing a sanction award. After careful consideration of the entire record and the arguments as

presented in their written briefs and orally in open Court on August 25, 2020, the Court will deny

the motion for sanctions without prejudice. The Court urges the parties to cooperate to seek

resolution of this matter. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Eugene Jones-El's Motion for Sanctions for the

Continuing Violation of Plaintiff's Constitutional Rights (ECF No. 98) is DENIED without

prejudice subject to Plaintiff refiling upon competition of discovery.

       IT IS FURTHER ORDERED that Defendants shall provide hygiene and mailing items

when Plaintiff properly requests such items, but at least provide Plaintiff on a monthly basis with

two tubes of toothpaste (6ounces/170 grams) and 30 sheets of writing paper, and two first class

(maximum weight 13 ounces) postage paid business size envelopes.



       Dated this 27th day of August, 2020

                                                     /s/ John M. Bodenhausen
                                                     JOHN M. BODENHAUSEN
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
